Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Ziemian on 6/1/2022.

1. (Currently amended) An adaptable recommendation system, providing for improved function of a computing system by providing for modification of recommendation trees, without rearranging every node of the recommendation trees, the adaptable recommendation system comprising:
a hardware processor;
an information storage; and
a recommender configured to structure the information storage according to a recommender data structure, the recommender data structure including a set of rules provided by a third party, the data structure comprising:
a plurality of nodes, each node comprising an inquiry hook and an option hook connected to each other, the inquiry hook including an inquiry text corresponding to a user inquiry, wherein
a first node in the plurality of nodes is associated with one or more child nodes in the plurality of nodes, wherein the user inquiry text of the first node includes one or more option values, each option value is included respectively in the option hook of the one or more child nodes;

the inquiry hook of at least one of the plurality of nodes includes an end point hook, which corresponds to one or more recommendation actions; and
the recommender is further configured to restructure the information storage based on a change to the set of rules, by changing the option hook of the first node, but not the option hooks of all of the plurality of nodes, such that the recommender data structure is revised without being recreated, thereby improving a speed and an efficiency at which the computing system is modified.

5. (Currently amended) An adaptable recommendation system, providing for improved function of a computing system by providing for modification of recommendation trees, without rearranging every node of the recommendation trees, the adaptable recommendation system comprising:
a hardware processor;
an information storage; and
a recommender configured to structure the information storage according to a recommender data structure, the data structure comprising:
a plurality of nodes, each node comprising an inquiry hook and an option hook connected to each other, the inquiry hook including an inquiry text corresponding to a user inquiry, wherein:
a first node in the plurality of nodes is associated with one or more child nodes in the plurality of nodes, wherein the user inquiry text of the first node includes one or more option values, each option value is included respectively in the option hook of the one or more child nodes; and
the inquiry hook of at least one of the plurality of nodes includes an end point hook, which corresponds to one or more recommendation actions; 
wherein the recommender is configured to: 
receive a request from a user device to recommend a service provider; 

access the information storage to traverse the recommender data structure from a start node; 
retrieve a user inquiry text from an inquiry hook in the recommender data structure; 
transmit the user inquiry text to the user device for displaying on a user interface of the user device; 
receive an answer from the user device; and 
use the answer from the user device to continue traversing the recommender data structure.

11. (Currently amended) A computer-implemented method for improving function of a computing system by providing for modification of recommendation trees, without rearranging every node of the recommendation trees, the method comprising:
configuring, by a hardware processor, an information storage according to a recommender data structure, the recommender data structure including a set of rules provided by a third party, the data structure comprising:
a plurality of nodes, each node comprising an inquiry hook and an option hook connected to each other, the inquiry hook including an inquiry text corresponding to a user inquiry, wherein:
a first node in the plurality of nodes is associated with one or more child nodes in the plurality of nodes, wherein a user inquiry text of the first node has one or more option values, each option value is included respectively in the option hook of the one or more child nodes;
the inquiry hook of at least one of the plurality of nodes includes an end point hook, wherein the end point hook directs to a recommendation action; and restructuring the information storage based on a change to the set of rules, by changing the option hook of the first node, but not the option hooks of all of the plurality of nodes, such that the recommender data structure is revised without being recreated, thereby improving a speed and an efficiency at which the computing system is modified.
17. (Currently amended) A service provider device, providing for improved function of a computing system by providing for modification of recommendation trees, without rearranging every node of the recommendation trees, the service provider device comprising: 
a hardware processor; and
non-transitory computer readable medium containing programming instructions that, when executed, cause the processor to transmit one or more rules to a recommender, to cause the recommender to use the one or more rules to structure an information storage according to a recommender data structure, the data structure comprising:
a plurality of nodes, each node comprising an inquiry hook and an option hook connected to each other, the inquiry hook including an inquiry text corresponding to a user inquiry, wherein:
a first node in the plurality of nodes is associated with one or more child nodes in the plurality of nodes, wherein a user inquiry text of the first node has one or more option values, each option value is included respectively in the option hook of the one or more child nodes; and
the inquiry hook of at least one of the plurality of nodes includes an end point hook, which corresponds to one or more recommendation actions;
wherein:
the recommender is configured to generate the recommender data structure from inquiry data, the inquiry data comprising a plurality of inquiry entries, each inquiry entry comprising: a user inquiry, an option value, and one or more corresponding user actions; and
the programming instructions further comprise programming instructions configured to cause the processor to transmit an update of one or more rules to the recommender to cause the recommender to use the update of the one or more rules to update the inquiry data, and update the recommender data structure based on the updated inquiry data;

wherein the recommendation actions include one or more of: recommending a carrier, recommending manual submission, and declining coverage and wherein the update of the one or more rules includes a request to remove a user inquiry, wherein the recommender is configured to:
determine a current node in the recommender data structure that includes the user inquiry to be removed;
determine a parent node associated with the option hook in the current node;
determine one or more option hooks associated with the inquiry to be removed;
for each of the one or more option hooks:
determine an associated node that includes the option hook;
determine whether the inquiry hook in the associated node includes the end point hook;
if the associated node includes the end point hook, delete the associated node; otherwise, merge the parent node with the associated node.

21. (Currently amended) An adaptable recommendation system, providing for improved function of a computing system by providing for modification of recommendation trees, without rearranging every node of the recommendation trees, the adaptable recommendation system comprising:
	a hardware processor;
an information storage; and
a recommender configured to structure the information storage according to a recommender data structure, the data structure comprising:
a plurality of nodes, each node comprising an inquiry hook and an option hook connected to each other, the inquiry hook including an inquiry text corresponding to a user inquiry, wherein:

a first node in the plurality of nodes is associated with one or more child nodes in the plurality of nodes, wherein the user inquiry text of the first node includes one or more option values, each option value is included respectively in the option hook of the one or more child nodes; and
the inquiry hook of at least one of the plurality of nodes includes an end point hook, which corresponds to one or more recommendation actions; 
wherein the recommender is configured to: receive a request to remove a user inquiry; 
determine a current node in the recommender data structure that includes an inquiry hook corresponding to the user inquiry to be removed; 
determine a parent node associated with the option hook in the current node; determine one or more option hooks associated with the corresponding inquiry hook; 
for each of the one or more option hooks: determine an associated node that includes the option hook; determine whether the inquiry hook in the associated node includes the end point hook; 
if the associated node includes the end point hook, delete the associated node; otherwise, merge the parent node with the associated node.

Allowable subject matter
Claims 1-7, 9-18, 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
 “the recommender is further configured to restructure the information storage based on a change to the set of rules, by changing the option hook of the first node, but not the option hooks of all of the plurality of nodes, such that the recommender data structure is revised without being recreated, thereby improving a speed and an efficiency at which the computing system is modified.” such as required by Claim 1;
“wherein the recommender is configured to: 
receive a request from a user device to recommend a service provider; 
access the information storage to traverse the recommender data structure from a start node; 
retrieve a user inquiry text from an inquiry hook in the recommender data structure; 
transmit the user inquiry text to the user device for displaying on a user interface of the user device; 
receive an answer from the user device; and 
use the answer from the user device to continue traversing the recommender data structure.” such as required by Claim 7;
“the inquiry hook of at least one of the plurality of nodes includes an end point hook, wherein the end point hook directs to a recommendation action; and restructuring the information storage based on a change to the set of rules, by changing the option hook of the first node, but not the option hooks of all of the plurality of nodes, such that the recommender data structure is revised without being recreated, thereby improving a speed and an efficiency at which the computing system may be is modified.” such as required by Claim 11;
“the recommender is configured to generate the recommender data structure from inquiry data, the inquiry data comprising a plurality of inquiry entries, each inquiry entry comprising: a user inquiry, an option value, and one or more corresponding user actions; and
the programming instructions further comprise programming instructions configured to cause the processor to transmit an update of one or more rules to the recommender to cause the recommender to use the update of the one or more rules to update the inquiry data, and update the recommender data structure based on the updated inquiry data;

wherein the recommendation actions include one or more of: recommending a carrier, recommending manual submission, and declining coverage and wherein the update of the one or more rules includes a request to remove a user inquiry, wherein the recommender is configured to:
determine a current node in the recommender data structure that includes the user inquiry to be removed;
determine a parent node associated with the option hook in the current node;
determine one or more option hooks associated with the inquiry to be removed;
for each of the one or more option hooks:
determine an associated node that includes the option hook;
determine whether the inquiry hook in the associated node includes the end point hook;
if the associated node includes the end point hook, delete the associated node; otherwise, merge the parent node with the associated node.” such as required by Claim 17;
“wherein the recommender is configured to: receive a request to remove a user inquiry; 
determine a current node in the recommender data structure that includes an inquiry hook corresponding to the user inquiry to be removed; 
determine a parent node associated with the option hook in the current node; determine one or more option hooks associated with the corresponding inquiry hook; 
for each of the one or more option hooks: determine an associated node that includes the option hook; determine whether the inquiry hook in the associated node includes the end point hook; 
if the associated node includes the end point hook, delete the associated node; otherwise, merge the parent node with the associated node.” such as required by Claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152